Opinion of tub Court by
Judge Robertson :
As the owners of property on Grove street could not be required to pay for paving or otherwise improving so much of it as is covered by the railway track which it is the duty of the owners of the track to keep in order, consequently the general ordinance and the contract under it for paving, curbing, macadamizing and gravelling that street, without exceqiting the track, was illegal and not enforcible.
But on the 4th of April, 1866, before the work was done, so much of that ordinance as constructively embraced the whole street was repealed by an amendatory ordinance which restricted the required improvement so much' of the street as was not touched by the railway. And the work was done, reported and accepted according to the amendment; and the cost was estimated by the number of feet of the ground actually improved. And this wras all legalized by the amended ordinance and did no wrong or harm to any person, and entitled the contractor to the assessments as made against the apellants..
The report, and estimates and apportionments being, according to the charter, prima facie evidence and being untradicted, no other fact was necessary to the liability of the appellants for the amount of contribution assessed against them respectively.
The objection that no gravelling is specified in the report or the petition is unavailing. The required gravelling was only *276a part of tbe macadamizing which is alleged and reported to have been completed according to the contract. And there is also abundant proof by witnesses that the gravelling was done, and well done.

Stirman, for appellant.

B. J. Elliott, for appellee.
In this state of case we see no substantial objection to the judgment against the appellants for the amount assessed. against them.
Wherefore, as to each of them, the judgment is affirmed.